Citation Nr: 0718125	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  02-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to increased compensation for the service-
connected residuals of a shell fragment wound to the right 
posterior chest with retained metallic fragments, currently 
rated as 10 percent disabling.  

2.  Entitlement to a  separate rating for the service-
connected residuals of a shell fragment wound to the 
posterior chest on the basis of muscle damage.  




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO rating decision.  

The Board issued a decision in July 2003 that inter alia 
denied entitlement to an evaluation in excess of 10 percent 
for the service-connected shell fragment wound to the 
posterior chest.  The veteran thereupon submitted a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  

In August 2006 the Court issued an Order that vacated the 
Board's decision regarding this matter and remanded it back 
to the Board for additional action in compliance with the 
Order.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The residual scarring associated with the service-
connected right posterior chest shell fragment wound injury 
is shown to be superficial, not disfiguring, and 1 cm. in 
size, but painful on examination.  

3.  The service-connected right posterior chest shell 
fragment wound residuals with retained metallic fragments 
currently is shown to be productive of a disability picture 
that more nearly approximates that of moderate muscle 
impairment.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the scar associated with the 
service-connected shell fragment wound to the right posterior 
chest on the basis of scarring are not met.   38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118 including Diagnostic Code 7804 
(2006).  

2.  The criteria for the assignment of a separate 10 percent 
evaluation for the service-connected shell fragment wound to 
the right posterior chest on the basis of muscle damage are 
met.   38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.73 including 
Diagnostic Code 5320 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The RO sent the veteran a letter in December 2001, prior to 
the rating decision on appeal, advising him that to show 
entitlement to a higher rating the evidence must show that 
the service-connected condition had increased in severity.  
The veteran had ample opportunity to respond prior to the 
February 2002 rating decision.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2001 letter advised the veteran that VA is 
required to develop for all relevant evidence in the custody 
of a Federal department or agency, to develop for private 
records and lay or other evidence identified by the claimant, 
and to examine veterans or obtain medical opinion if the 
examination or opinion is necessary to make a decision on the 
claim.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all the first three content-of-notice requirements 
have been met in this appeal.  

Although the record does not show that the fourth content-of-
notice requirement (a request by VA that the veteran provide 
any evidence in his possession that pertains to the claim), 
the Board finds that the requirement is constructively met.  

The veteran has been advised in detail of the evidence 
required to substantiate his claim and of the evidence of 
record.  He has thereby been constructively invited to submit 
any evidence in his possession not already of record that 
pertains to the claim.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Following the rating decision, the veteran was afforded an 
opportunity to present information and/or evidence pertinent 
to the appeal before the issuance of the Statement of the 
Case (SOC) in May 2002 and before the Board's decision in 
July 2003.  

In November 2006, following the Court's remand, the Board 
advised the veteran that he could submit additional evidence 
before the Board proceeds with reconsideration and 
readjudication of the claim.   

Neither in response to the documents cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the veteran of all applicable rating formulae 
in the May 2002 SOC, which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, which has 
not been expressly done.  However, the Board's action below 
does not assign an effective date and accordingly poses no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been afforded a hearing before the RO's 
Decision Review Officer.  He was advised of his right to a 
hearing before Board as well, but he has not requested such a 
hearing.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran does not 
assert, and the evidence does not show, that the veteran's 
symptoms have become worse since his last VA examination in 
December 2001.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Hyphenated DCs are used when rating under one DC requires the 
use of an additional DC to identify the specific basis for 
the rating assigned; the underlying condition is shown before 
the hyphen, while the additional code that is the basis of 
the rating is shown after the hyphen.  See 38 C.F.R. § 4.27.

The RO assigned the current 10 percent rating under 
Diagnostic Code (DC) 7804-5320.  Accordingly, the RO's rating 
of 10 percent was assigned as a muscle injury under the 
criteria of DC 5320.  

However, the Court noted that the record appears to show that 
the current 10 percent rating is actually based on symptoms 
appropriate to DC 7804.  The Court accordingly remanded the 
case to the Board to determine whether a separate rating is 
appropriate under DC 5320.  

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  

However, the evaluation of the same manifestation under 
different diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
Also, 38 U.S.C.A. § 1155 implicitly contains the concept that 
the rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding.  Esteban,  6 Vet. App. at 
261, citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The Board will accordingly evaluate the veteran's service-
connected disability under both DC 7804 and DC 5320.  


Evaluation of scar

During the veteran's most recent VA examination in December 
2001, the veteran reported a stabbing pain to the chest in 
the vicinity of the entrance wound, occurring several times 
per day.  He reported having pain from the wound that did not 
restrict his motion and denied having hid ulceration or 
abscess in the wound area.  

On examination, the wound scar was barely visible, circular, 
and less than 1 cm. in size.  The scar did not adhere to the 
underlying structures and was mildly tender to palpation.  
The texture was smooth and not ulcerated, elevated or 
depressed.  

There was no apparent tissue loss.  There was no 
inflammation, edema or keloid formation.  The color of the 
scar was very similar to the normal skin and was not 
disfiguring.  There was no apparent muscle mass loss in the 
area of the scar, and no paravertebral spasms were noted.  

Scars are evaluated under the criteria of 38 C.F.R. § 4.118.  


Diagnostic codes pertaining to scars other than head, face, 
or neck distinguish between "deep" scars, associated with 
underlying soft tissue damage, versus "superficial" scars.  
As noted above, the veteran's scar is superficial rather than 
deep.  

The diagnostic codes also distinguish between "unstable" 
scars, where for any reason there is frequent loss of 
covering of skin over the scar, versus "stable" scars.  In 
this case, the veteran's scar is not shown to be unstable.  

DC 7801 pertains to scars that are deep or that cause limited 
motion, and is accordingly not for application.  

DC 7802 assigns a rating of 10 percent for scars that are 
superficial and do not cause limited motion, if the scar has 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.   As the veteran's scar is 1 cm. in size, 
compensation is not warranted under this DC. 

DC 7803 assigns a 10 percent rating for superficial unstable 
scars.  As the veteran's scar is not shown to be unstable, 
compensation is not warranted under this DC.  

DC 7804 assigns a rating of 10 percent for superficial scars 
that are painful on examination.  As the veteran's 
superficial scar is shown to be tender on palpation, he is 
entitled to a 10 percent rating under this DC.  

DC 7805 is rated on the basis of limitation of function of 
the affected part; examination does not show that the scar 
results in limitation of function or motion, so compensation 
is not warranted under this DC.  

Based on its review of the evidence, the Board finds that the 
veteran is shown to have a superficial non-disfiguring scar 
less than 144 square inches (929 sq. cm.) in size.  

Accordingly, given the current findings, a rating higher than 
10 percent for the service-connected residual scar is not 
assignable in this case.  


Evaluation of musculoskeletal injury

The veteran's musculoskeletal injury associated with the 
shell fragment wound to the right posterior chest is rated 
under the criteria of 38 C.F.R. § 4.73, Diagnostic Code (DC) 
5320 (injuries to muscle group XX).  

The rating criteria of DC 5320 are as follows. A 
noncompensable rating is assigned for a slight disability.  A 
rating of 10 percent is assigned for moderate disability.  A 
rating of 20 percent is assigned for moderately severe 
disability.  A rating of 40 percent is assigned for severe 
disability.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold or fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  
 
A "slight" disability is contemplated when there is a 
simple muscle wound without debridement or infection.  The 
medical history will reflect brief treatment and return to 
duty with good functional results after healing.  

Objective findings will include minimal or no scarring, no 
evidence of fascial defect, atrophy, of impaired tonus, and 
no impairment of muscle function or retained fragments in the 
muscle tissue.  38 C.F.R. § 4.56(d)(1).  

A "moderate" disability is contemplated when there is a 
through-and-through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement or prolonged infection.  There is 
service department record or other evidence of in-service 
treatment of the wound.  There is a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
as defined in 38 C.F.R. § 4.56(c), particularly lowered 
threshold of fatigue after average use affecting the 
particular functions controlled by the injured muscles.  

The objective findings include entrance and (if present) exit 
scars, small or linear, indicating a short track of the 
missile through muscle tissue.  There is some loss of deep 
fasciae or muscle substance or impairment of muscle tonus and 
loss of power or lower threshold or fatigue when compared to 
the sound side.  38 C.F.R. § 4.56(d)(2).  

A "moderately severe" disability is contemplated when there 
is a through-and-through or deep penetrating wound by a 
small, high-velocity missile or large low-velocity missile 
with debridement, prolonged infection or sloughing of soft 
parts and intermuscular scarring.  There is a service 
department record or other evidence showing hospitalization 
for a prolonged period of treatment of the wound.  There is a 
record of consistent complaints of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) and, if present, evidence of inability to keep up 
with work requirements.  

The objective findings include entrance and (if present) exit 
scars indicating track of the missile through one or more 
muscle groups.  There are indications on palpation of loss of 
deep fasciae, muscle substance or normal firm resistance of 
muscles compared to the sound side.  Tests of strength 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

A "severe" disability is contemplated when there is a 
through-and-through or deep penetrating wound due to a high-
velocity missile or multiple low-velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  There is a 
service department record or other evidence showing 
hospitalization for a prolonged period of treatment of the 
wound.  

There is a record of consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for "moderately severe" 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  

The objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track.  Palpation shows loss of deep fasciae or muscle 
substance, or soft flabby muscles in the wound area.  Muscles 
well and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  In this case, DC 5320 is not predicated on 
limitation of motion, so the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  

The veteran's service medical records do not fully document 
the nature and extent of the veteran's right posterior chest 
wound or the specific type of treatment afforded him in 
service.  

The VA examination in June 1970 immediately after service did 
not show that the chest wound involved bony injury or muscle 
loss.  The track of the shell fragments was fairly short, 
based on X-ray evidence of several small metallic fragments 
in the soft tissue of the back adjacent to the ninth thoracic 
vertebra.  

The VA examination and X-ray study in June 1975 was 
consistent with the earlier examination and X-ray reports.  
The examiner noted that the area was not tender, and there 
was no limitation of motion of the shoulders.  

During the most recent VA examination in December 2001, the 
veteran reported that his wound was debrided in Vietnam, 
after which he was returned to full duty.  The veteran denied 
having any medical treatment for the shrapnel wound after 
discharge from service.  He reported having current stabbing 
pains, which he associated with the scar.  He denied having 
any interference from the chest wound with activities of 
daily living.  

The examination revealed no loss of muscle mass.  The X-ray 
studies revealed three small metallic foreign bodies, the 
largest being 5 mm. x 3 mm., in the right lower thoracic, 
with degenerative changes of the thoracic spine.  

The veteran's testimony before the RO's Decision Review 
Office in August 2002 was consistent with his examination in 
December 2001.  The VA outpatient treatment records from 
September 2002 to August 2004 show no complaint of treatment 
for any residuals of his shell fragment wound.  

On review of the evidence, including the veteran's recent 
statements concerning pain related to the shell fragment 
wound injury, the Board finds that the service-connected 
disability picture more nearly approximates that of 
"moderate" muscle injury under the terms of the rating 
criteria.  

The injury was somewhat more than "slight" because there is 
debridement in service and the retained foreign bodies; even 
thoough there is no evidence of loss of muscle tissue or 
function.  The veteran clearly has none of the schedular 
characteristics of a "moderately severe" muscular injury or 
worse.  The Board accordingly finds that a rating of 10 
percent, but not more, is for application under DC 5320.  

The Board also finds that a separate rating of 10 percent may 
be assigned for the muscle injury without constituting 
pyramiding.  In this case, compensation under DC 5320 will 
compensate the veteran for retained metallic fragments in the 
muscle tissue, while continued compensation under DC 7804 
compensates him for a painful superficial scar.  Thus, the 
separate ratings of 10 percent under each of these DCs do not 
compensate this veteran twice for the same symptomatology and 
do not constitute pyramiding.  

In addition to the VA examination, the Board has considered 
recent VA treatment records and the veteran's testimony 
before the DRO.  That evidence is consistent with the VA 
examination.  

In adjudicating this claim, the Board also has favorably 
applied the benefit-of-the-doubt doctrine.  Gilbert , v. 
Derwinski , 1 Vet. App. 49, 53-56 (1990).   



ORDER

An increased rating higher than 10 percent for the service-
connected residuals of a shell fragment wound to the 
posterior chest on the basis of scarring is denied.  

A separate rating of 10 percent, but not higher for the 
service-connected residuals of a shell fragment wound to the 
posterior chest on the basis of muscle damage is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


